Citation Nr: 1749398	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for peripheral nerve damage, to include as secondary to herpes simplex virus 2.

5.  Entitlement to a rating in excess of 10 percent for right patellofemoral joint chondromalacia and degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for left patellofemoral joint chondromalacia and degenerative joint disease.

7.  Entitlement to a compensable initial rating for herpes simplex virus 2.

8.  Entitlement to an effective date earlier than November 5, 2012, for the grant of service connection for persistent depressive disorder associated with herpes simplex virus 2.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to compensation benefits for right and left shoulder disabilities pursuant to 38 U.S.C.A. § 1151.

11.  Whether there was clear and unmistakable error (CUE) in an October 2004 rating decision, which assigned a 10 percent rating for sciatic nerve paralysis.

12.  Whether there was CUE in the October 2004 rating decision, which assigned a 10 percent rating for right knee chondromalacia.

13.  Whether there was CUE in the October 2004 rating decision, which assigned a 10 percent rating for left knee chondromalacia.

14.  Whether there was CUE in the October 2004 rating decision, which denied entitlement to service connection for tinea versicolor.

15.  Whether there was CUE in an April 2007 rating decision, which assigned a noncompensable initial rating for tinea versicolor.

16.  Whether there was CUE in the October 2004 rating decision, which denied entitlement to a TDIU.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 1999, June 2002, October 2004, July 2008, January 2010, September 2013, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2003, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2007, the Court issued a Memorandum Decision vacating the March 2003 decision and remanding the issues to the Board.  The Board remanded those issues to the Agency of Original Jurisdiction (AOJ) in July 2008 for further development.

In November 2011, the Board again denied the Veteran's claim for entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  The Board also remanded the issue of entitlement to a right shoulder disability for further development.  The Veteran appealed the November 2011 decision to the Court and, in May 2014, the Court issued a Memorandum Decision vacating the Board's decision and remanding the issues for further consideration.

In August 2015, the Board again remanded the issues of entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  The Board also remanded the issues of entitlement to service connection for a right shoulder disability and entitlement to benefits under 38 U.S.C.A. § 1151 for a right shoulder disability for issuance of a statement of the case pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  That action was completed, and the Veteran has since perfected an appeal to the Board of those issues, as well as the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for a left shoulder disability.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that additional evidence has been associated with the record following the most recent adjudication of some of the issues decided herein.  However, either the additional evidence is not relevant to the issues decided herein, or the action taken by the Board herein is favorable to the Veteran and the Veteran is therefore not prejudiced by the Board's consideration of the evidence.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration of the case.  See 38 C.F.R. § 19.37 (2016).

The Board notes that the Veteran has submitted statements indicating a belief that the CUE issues on appeal were filed prematurely and that the AOJ did not have jurisdiction over them.  Specifically, he asserts that the original claims remained in appellate status because he filed a substantive appeal following issuance of an April 2007 statement of the case as to the issues.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2016.  However, as is discussed in more detailed in the decision below, a review of the record reveals that the substantive appeal in question is dated September 23, 2007, and was received on September 25, 2007, more than 60 days following issuance of the April 2007 statement of the case.  Therefore, the Veteran did not complete an appeal to the Board of the October 2004 rating decision as to the matters subject to the Veteran's CUE claims, the original claims are not in appellate status, and the CUE claims are properly before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.

The issues of entitlement to service connection for a thoracic spine disability, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a right shoulder disability, entitlement to a rating in excess of 10 percent for right patellofemoral joint chondromalacia and degenerative joint disease, entitlement to a rating in excess of 10 percent for left patellofemoral joint chondromalacia and degenerative joint disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran's skin-level nerve irritation is part and parcel to the clinical manifestations of his service-connected herpes simplex virus 2 and not a separate disability for which service connection may be granted.

2.  The probative evidence of record does not show that the Veteran had a diagnosis of a peripheral nerve condition other than the service-connected sciatic nerve paralysis during or in proximity to the claim.

3.  Throughout the relevant rating period, the Veteran has required systemic therapy for his herpes simplex virus 2 for a duration of six weeks or more, but not constantly or near-constantly.

4.  The record contains no statement or communication from the Veteran prior to November 5, 2012, that may reasonably be construed as a formal or informal claim for entitlement to service connection for depression.

5.  At the time of the December 23, 2003 incident the Veteran asserts caused right and left shoulder disabilities, the Veteran was not undergoing hospital care, medical or surgical treatment, or examination furnished by VA.

6.  The October 2004 rating decision assigned a 10 percent rating for sciatic nerve paralysis; assigned a 10 percent rating for right patellofemoral joint chondromalacia; assigned a 10 percent rating for left patellofemoral joint chondromalacia; denied entitlement to service connection for tinea versicolor; and denied entitlement to a TDIU.

7.  In full consideration of the record and the law that existed at the time of the October 2004 rating decision, the rating decision did not contain error in relation to the ratings assigned for the right and left patellofemoral joint chondromalacia or the denial of entitlement to a TDIU such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.

8.  An April 2007 rating decision granted in full the Veteran's July 14, 2003 claim for entitlement to service connection for tinea versicolor; therefore, the Veteran's claim of CUE in the October 2004 rating decision's denial of entitlement to service connection for tinea versicolor is moot.

9.  In full consideration of the record and the law that existed at the time of the April 2007 rating decision, the rating decision did not contain error in relation to the rating assigned for the tinea versicolor such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

2.  The criteria for entitlement to an initial rating of 30 percent, and no higher, for herpes simplex virus 2 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).

3.  The criteria for an effective date earlier than November 5, 2012, for the grant of service connection for persistent depressive disorder associated with herpes simplex virus 2 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for entitlement to compensation benefits for right and left shoulder disabilities pursuant to 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

5.  The October 2004 rating decision did not contain CUE in its assignment of a 10 percent rating for sciatic nerve paralysis.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

6.  The October 2004 rating decision did not contain CUE in its assignment of a 10 percent rating for right patellofemoral joint chondromalacia.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

7.  The October 2004 rating decision did not contain CUE in its assignment of a 10 percent rating for left patellofemoral joint chondromalacia.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

8.  The October 2004 rating decision did not contain CUE in its denial of entitlement to a TDIU.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

9.  The claim of CUE in the October 2004 rating decision's denial of entitlement to service connection for tinea versicolor is moot, and therefore is dismissed.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

10.  The April 2007 rating decision did not contain CUE in its assignment of a noncompensable initial rating for tinea versicolor.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board notes that the duty to notify and assist provisions of the VCAA are not for application in claims alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision in relation to the CUE issues on appeal.

The Veteran's appeals for a higher initial rating for herpes simplex virus 2 and for an earlier effective date for the grant of service connection for persistent depressive disorder arise from his disagreement with the initial rating awarded following the grant of service connection for herpes simplex virus 2 and with the effective date assigned for the grant of service connection for persistent depressive disorder.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability or the effective date assigned for the award of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statements of the case in June 2016 and May 2017.  The statements of the case cite the applicable statutes and regulations and discuss the reasons and bases for not assigning a higher initial rating for herpes simplex virus 2 and for not assigning an earlier effective date for the grant of service connection for persistent depressive disorder.

VA's duty to notify as to the claim for benefits under 38 U.S.C.A. § 1151 was satisfied by a letter dated in December 2009.  VA's duty to notify as to the claim for entitlement to service connection for peripheral nerve damage was satisfied by a letter dated in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's available service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in as to his claimed peripheral nerve damage in April 2016, and an addendum opinion was obtained in May 2016.  The examiner who conducted the April 2016 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history.  The examiner who provided the May 2016 addendum opinion provided further information as to the neurological aspects of the Veteran's herpes simplex virus 2.  The examination was thorough, the examiners supported all opinions provided with appropriate rationale, and the examiner provided the information necessary to render a decision as to the issue of service connection for a peripheral nerve disability.  Therefore, the Board finds the examination and addendum opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was also provided VA examinations as to his herpes simplex virus 2 in October 2004 and April 2016.  The examiners examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. At  312.

The Veteran has not alleged, and the record does not show, that his herpes simplex virus 2 has increased in severity since the April 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

A VA examination or opinion is not required to render a decision on the Veteran's appeal for entitlement to an earlier effective date for the grant of service connection for persistent depressive disorder or his claim for entitlement to benefits under 38 U.S.C.A. § 1151 because there are no questions remaining in either of those issues that must be addressed by specially competent examiner.  Therefore, no such examination or opinion has been provided.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the appeals adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service Connection Claim

The Veteran asserts that his service-connected herpes simplex virus 2 affects the nervous system, and that he therefore has a peripheral nerve disability that is caused by his service-connected herpes simplex virus 2.  He states that he has neurological pain associated with his service-connected herpes simplex virus 2.  See, e.g., March 2016 Decision Review Officer Conference Report.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A review of the medical treatment evidence of record does not show that the Veteran has been diagnosed with a peripheral nerve disability other than his already service-connected paralysis of the sciatic nerve.  The April 2016 VA examiner opined that it is at least as likely as not that the Veteran has acute neuritis  associated with severe herpetic outbreaks.  In the May 2016 addendum opinion, another VA examiner further explained the nature of the acute neuritis.  Specifically, she noted that the term "neuritis" has not been clinically applied to Veteran's herpes simplex virus 2 outbreaks in the medical treatment records.  Though it is common for outbreaks of herpes simplex virus 2 to be painful, such pain, which is due to inflammation in cutaneous nerve endings at the skin level, does not usually amount to a more formal peripheral neuropathy.  In other words, the pain does not usually amount to involvement of a larger named nerve.  In the Veteran's particular case, the only named nerve on his problem list is sciatica, which is not related to his herpes simplex virus 2.  The examiner concluded that she is unable to confirm any peripheral neuropathy condition or neuritis because such skin-level nerve irritation does not rise to the level of an actual named peripheral nerve, and thus does not clinically amount to a formal medical disability from neuritis or peripheral nerve disorder.  Rather, the Veteran's skin pain, although technically due to his herpes simplex virus-induced inflammation in the nerves of the skin in the area of the outbreak, does not amount to a neurologic condition separate from the actual herpes simplex virus 2.  Stated further, the pain from the herpes simplex virus 2 is part and parcel to the clinical manifestation of that viral infection.

The Board gives great probative weight to the May 2016 VA examiner's statements as they are supported by rationale that provides insight into the medical aspects of the Veteran's herpes simplex virus 2 and the pain associated with that disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  The examiner explained that the "acute neuritis" described by the April 2016 VA examiner is nerve irritation that occurs at the skin level, does not involve a peripheral nerve, and is a symptom of the Veteran's service-connected herpes simplex virus 2 and not a separate disability.  Based on the examiner's statements, the Board concludes that the Veteran's skin-level nerve irritation is part and parcel to the clinical manifestations of his service-connected herpes simplex virus 2 and not a separate disability for which service connection may be granted.  Furthermore, as noted above, the competent evidence of record does not show that he has a peripheral nerve disability other than the already service-connected paralysis of the sciatic nerve.

The Board has considered the Veteran's assertions that he has neurological pain due to his service-connected herpes simplex virus 2 that warrants separate service connection.  The Veteran is competent to report symptoms such as pain, to include the fact that the pain is associated with his herpes simplex virus 2 outbreaks.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to render a diagnosis or otherwise attribute the pain to a peripheral nerve disability or other neurologic disability separate and distinct from the herpes simplex virus 2, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his assertions in that regard are not considered competent and do not weigh against the probative value of the May 2016 VA examiner's statements.

As discussed above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the probative evidence of record does not show that he had a peripheral nerve disability other than the already service-connected paralysis of the sciatic nerve at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of competent evidence of a peripheral nerve disability other than the already service-connected paralysis of the sciatic nerve during or in proximity to the appeal period.  Without evidence of a current peripheral nerve disability other than the already service-connected paralysis of the sciatic nerve, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating for Herpes Simplex Virus 2

The Veteran seeks a compensable initial rating for herpes simplex virus 2.  The Veteran's herpes simplex virus 2 has been rated as noncompensably disabling since July 14, 2003, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from July 14, 2003, the effective date for the award of service connection for herpes simplex virus 2, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's herpes simplex virus 2 is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum schedular 60 percent rating is assigned when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Turning to the relevant evidence of record, an April 29, 2003 VA treatment record shows that the Veteran was prescribed Acyclovir 800 mg to treat his herpes simplex virus 2, with instructions to take one-half tablet by mouth three times a day for 10 days, as needed.  Subsequent medical record show that, although the Veteran was prescribed Acyclovir for only 10 days in April 2003, he was later prescribed the same medication on a regular basis.  For example, he reported to an August 2004 VA examiner that he was still taking Acyclovir, that he had one outbreak in the prior year and four in the year previous to that, and that his herpes simplex virus 2 requires the use of medication "on a regular basis."  A March 4, 2005 VA treatment record shows that the Veteran was again prescribed Acyclovir 800 mg with instructions to take one-half tablet by mouth three times a day.  Later records show that the prescription changed slightly, but that the Veteran continued to take Acyclovir.  For example, a May 4, 2012 VA treatment record shows that the prescription was for Acyclovir 400 mg, with instructions to take one tablet by mouth twice a day.  The Veteran told the April 2016 VA examiner that, in the past 12 months, he had "roughly 12, maybe 10" outbreaks of the herpes simplex virus 2, with each lasting 8 to 10 days.  He indicated that he treated the condition with Acyclovir, and took that medication "200 to 250 times in the past year."

Accordingly, the record shows that the Veteran has been prescribed Acyclovir throughout the relevant rating period, and that he has been instructed to take the medication by mouth.  The Board finds that the medication was systemic, as indicated by the instructions to take it orally.  The Board further finds the Veteran was required to take the medication for a total duration of six weeks or more, but not constantly, as he informed the August 2004 VA examiner that he had 5 outbreaks in the prior two years and required medications for the condition "on a regular basis", but did not say he needed them constantly.  In addition, the Veteran told the April 2016 VA examiner that he had 10 to 12 outbreaks and took medications for the condition 200 to 250 times during the prior year.  Based on those numbers, and assuming that the Veteran took the medication only once each day it was required, the Board calculates that he required medications between slightly more than half of the days and slightly more than two-thirds of the days during the prior year.  The Board finds such usage to be significantly less than constant, and therefore interprets the Veteran's need for medications during that period to be less than near-constant.  Thus, the record shows that, for the entire rating period from July 14, 2003, the Veteran's service-connected herpes simplex virus 2 required systemic therapy in the form of orally administered Acyclovir for a total duration of six weeks or more, but not constantly or near-constantly.  As such, the Board concludes that, for the entire rating period since July 14, 2003, the Veteran was entitled to a rating of 30 percent for his service-connected herpes simplex virus 2 under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board further finds that the Veteran was not entitled to an initial rating higher than 30 percent under Diagnostic Code 7806 at any time during the relevant rating period.  As explained above, a higher rating of 60 percent under Diagnostic Code 7806 requires that 40 percent of the entire body or more than 40 percent of the exposed areas be affected by the condition, or that systemic therapy be required on a constant or near-constant basis.  However, the record does not show, and the Veteran does not contend, that those criteria were met at any time during the relevant rating period.

The Board has considered whether there are any other diagnostic codes which will provide the Veteran with a higher rating.  Specifically, Diagnostic Code 7806 states that the condition may alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  In this case, the evidence does not reflect that the Veteran's service-connected herpes simplex virus 2 manifests in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or in four or five characteristics of disfigurement such that a higher 50 percent rating is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800.  In addition, the record does not show that the Veteran's herpes simplex virus 2 manifested in an area greater than 144 square inches such that a higher 40 percent rating was warranted under Diagnostic Code 7801.  Furthermore, Diagnostic Codes 7802 through 7805 do not provide for ratings in excess of 30 percent.  Therefore, higher ratings are not warranted under Diagnostic Codes 7800 through 7805.

The Veteran has not raised any other issues with regard to the rating for the service-connected herpes simplex virus 2, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017). 

The Board therefore finds that the criteria for a rating of 30 percent, and no higher, for the Veteran's herpes simplex virus 2 have been met throughout the relevant rating period.  Accordingly, there is no basis for staged rating of the Veteran's herpes simplex virus 2 pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks a rating higher than or in addition to that granted herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Effective Date for Persistent Depressive Disorder

The Veteran seeks entitlement to an effective date earlier than November 5, 2012, for the grant of service connection for persistent depressive disorder associated with herpes simplex virus 2.  He contends that, because service connection was granted for the disability as secondary to the herpes simplex virus 2, a claim for entitlement to service connection for depression was inherent in his claim for entitlement to service connection for herpes simplex virus 2.  Therefore, the effective date for the grant of service connection for persistent depressive disorder should be July 14, 2003, the effective date for the grant of service connection for herpes simplex virus 2.  See, e.g., correspondence from the Veteran received in July 2017.  He has also argued that his statements in correspondence received in December 2004 that his service-connected herpes simplex virus 2 is a "complete embarrassment" and that he had a desire for discretion as to the disability should reasonably be construed as informal claims for service connection for depression secondary to the herpes simplex virus 2.  See correspondence from the Veteran received in June 2017.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).

Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought."  See 38 C.F.R. §§ 3.155, 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the Veteran.

VA is required to "give a sympathetic reading to a veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)). 

In correspondence received by VA on November 5, 2012, the Veteran stated that his "HSV-2 and its persistent, chronic recurrence caused depression . . . ."  The RO interpreted this statement as a claim for entitlement to service connection for depression as secondary to herpes simplex virus 2.  The June 2016 rating decision assigned an effective date of November 5, 2012, for the grant of service connection for persistent depressive disorder based on the November 2012 correspondence.

The Veteran has argued that the statement he submitted to VA in December 2004 constitutes an informal claim for entitlement to service connection for depression as secondary to herpes simplex virus 2.  The Board has considered whether the December 2004 statement constitutes such an informal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for a benefit and must identify the benefit sought. 38 C.F.R. § 3.155 (2014).  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, the December 2004 statement was submitted as a notice of disagreement as to the October 2004 rating decision's denial of entitlement to service connection for herpes.  In the statement, the Veteran makes reference to his feelings of "complete embarrassment" over his herpes diagnosis and that he sought discretion from the diagnosing doctor.  He does not reference any particular psychiatric disability and does not make any statements that can reasonably and liberally be construed as indicating an intent to apply for service connection for a psychiatric disability.  The October 2004 correspondence therefore cannot be construed as an informal claim for service connection for depression or any other psychiatric disability.  As such, the October 2004 correspondence is not for consideration in establishing an earlier effective date for the grant of service connection for depression.

Furthermore, the Board has carefully reviewed the other evidence of record and has found no submission from the Veteran to VA and received prior to November 5, 2012, that communicated an intent to file a claim for service connection for depression or any other psychiatric disability.

The Veteran additionally contends that a claim for service connection for depression is inherent in his original claim for service connection for herpes simplex virus 2 because the depression was service connected as secondary to the herpes simplex virus 2.  A review of the Veteran's claim for service connection for herpes simplex virus 2 reveals that the claim was for "herpes".  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in July 2003.  The application makes no mention of depression or any other psychiatric disability.  The Board notes also that, at the August 2004 VA examination provided in connection with the July 2003 claim, the Veteran denied having clinical depression or mental illness.  The Board finds no indication that a claim for service connection depression is reasonably encompassed by the July 2003 claim for "herpes", particularly in view of the fact that the Veteran later denied having depression during the course of that claim.  Furthermore, 38 C.F.R. § 3.310(a) concerns only entitlement to service connection and is silent with respect to the proper effective date for service connection.  Thus, service connection granted on a secondary basis does not automatically have the same effective date as the grant of service connection for the primary disability.  Rather, the same normal rules for effective dates govern secondary claims.  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008).  A claim for secondary service connection is not an "ancillary benefit" within the meaning of 38 C.F.R. § 3.155(d), and all ancillary benefits stem from a specific condition that is the subject of the claim, not some other unidentified condition.  Manzanares v. Shulkin, 863 F.3d 1374, 1378 (Fed. Cir. 2017).  The July 2003 claim therefore cannot reasonably be construed as a claim for service connection for depression, even if the Veteran was later service connected for persistent depressive disorder as secondary to the herpes simplex virus 2.  As such, the claim cannot serve as the basis for awarding an earlier effective date for the grant of service connection for herpes simplex virus 2.

In summary, there is no communication from the Veteran received prior to November 5, 2012, that may reasonably be construed as a formal or informal claim for entitlement to service connection for depression.  Therefore, November 5, 2012, the date VA received the Veteran's correspondence indicating he had depression secondary to his service-connected herpes simplex virus 2, is the appropriate effective date.  38 C.F.R. § 3.400(b) (2016); 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2014).  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than November 5, 2012, for the grant of entitlement to service connection for persistent depressive disorder, and the appeal must be denied.

38 U.S.C.A. § 1151 Claim

The Veteran seeks entitlement to compensation benefits under 38 U.S.C.A. § 1151 for injuries to the right and left shoulders, which he asserts he sustained in an altercation with security staff at a VA treatment facility.  He essentially contends that 38 U.S.C.A. § 1151 benefits are warranted because the incident occurred on VA medical facility premises and the injuries sustained were caused by VA employees.

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event not reasonably foreseeable.

Relevant to the current case, the term "hospital care" includes medical services rendered in the course of the hospitalization of any veteran and travel and incidental expenses pursuant to the provisions of38 U.S.C.A. § 111.  38 U.S.C.A. § 1701(5).  In Bartlett v. Shinseki, 24 Vet. App. 328, 333-34 (2011), the Court held that the phrase "hospital care" under 38 U.S.C.A. § 1151 includes the provision of services unique to the hospitalization of patients, and is not limited to treatment or examination.  The determination as to whether a situation involves "hospital care" in a section 1151 claim is dependent upon a number of factors, including: (1) the nature of the services; (2) the degree of VA control over patient freedom; (3) the mental and physical conditions of the patients; and (4) the foreseeability of potential harms.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

Turning to the relevant evidence of record, the Veteran has indicated that on December 23, 2003, he went to a VA facility for a thyroid medical examination appointment.  According to the Veteran, he witnessed an incident of perceived VA police misconduct on that date.  While on his way to report the incident to hospital administration, he was attacked and injured by VA police officers and a "deputized medical staff member" who "became disrespectful when I sought to see a VA police supervisor over a security issue."  The Veteran states, "Suddenly and without warning, the VAMC police officers attacked me, injured my shoulders and back.  Ultimately, though briefly detained, I was not arrested and not jailed."  See VA Form 9, received in July 2016.

The VA treatment records include a December 23, 2003 treatment notes that states that the Veteran had a "fight today against 4 VA officers.  Now [with left and right] shoulder pain, back pain, [right] hand pain (previously numbness), pain between shoulder blades."  The note also states that the Veteran reported that both his arms were pulled and he was handcuffed, thrown to the ground, and "kneed in the back".  The VA treatment records also include a December 23, 2003 patient advocate note that contains the Veteran's contemporaneous description of the incident.  The description reads, "He stated that he had met up with Officer [J. Hawkins] at the entrance of the hospital when he arrived for his appointment in a cab and that had begun the confrontational situation.  He had forgotten that the threat level was increased and therefore didn't understand why he was confronted just getting into the hospital.  He said that when he attempted to get Officer Hawkins' information (name and supervisor's name) he was ignored, treated rudely, and had the door slammed in his face.  He stated that when he attempted to come up to the Director's office he was jumped by two other officers and taken to the ground.  At this point he said that Officer Hawkins jumped on his prone body and put his knee in his back.  He stated that his existing back injury made this extremely painful and re-injured an injured shoulder."

The Board finds that the evidence does not support a finding that the December 23, 2003 incident in question happened during the course of VA hospital care, VA medical or surgical treatment, or an examination furnished by VA.  Specifically, at the time of the incident, the Veteran was not undergoing medical services rendered in the course of hospitalization or travelling pursuant to the provisions of 38 U.S.C.A. § 111.  Thus, he was not under "hospital care" as defined in 38 U.S.C.A. § 1701(5).  In addition, he was not under hospitalization and had complete control over his own freedom of movement.  Therefore, he was not under "hospital care" under the factors set forth in Bartlett, 24 Vet. App. 333-34.  At the time of the incident, the Veteran was on his way to a medical appointment, but was not undergoing medical or surgical treatment or a VA examination.

The Board acknowledges the Veteran's contentions with regard to the place and cause of his reported left and right shoulder disabilities.  However, the controlling statutes and regulations are clear that 38 U.S.C.A. § 1151 compensation benefits are available only for additional disability that is the result of training, hospital care, medical or surgical treatment, or an examination furnished by VA.  Thus, without a showing that the left and right shoulder disabilities occurred during the course of training, hospital care, medical or surgical treatment, or an examination furnished by VA compensation benefits under 38 U.S.C.A. § 1151 may not be granted.  In this case, the Veteran's injuries did not occur under such circumstances.  Rather, they occurred while he was attempting to file a complaint.  The fact that he was in a VA facility at the time and that the injuries were reportedly caused by VA employees does not remedy the fact that the injuries were not incurred in the course of training, hospital care, medical or surgical treatment, or an examination.  As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CUE Claims - Legal Criteria

Previous determinations that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator.  Accordingly, there must be more than a simple disagreement as to how the facts were weighed and evaluated, or there must be a showing that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Evidence that was not of record at the time of the decision cannot be used to determine whether CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ in concluding that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure in the duty to assist, and any other general, non-specific claim of "error" are not CUE.  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The October 2004 Rating Decision

Initially, the Board notes that the Veteran has argued that the October 2004 rating decision is not final as to the matters at issue in the CUE claims on appeal because he completed an appeal to the Board as to those matters.  See, e.g., VA Form 9 received in July 2016.  A review of the record reveals that the issue of entitlement to a higher rating for sciatic nerve paralysis was already on appeal to the Board at the time of the October 2004 rating decision.  Specifically, the Board denied that issue in its March 2003 decision.  However, the Court vacated that decision in the July 2007 Memorandum Decision and remanded the issue to the Board.  The Board again denied the issue in its November 2011 decision, and the Court upheld that decision in the May 2014.  The November 2011 decision therefore became final as to the issue of entitlement to a higher rating for sciatic nerve paralysis, as did the October 2004 rating decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

As to the other matters at issue in the CUE claims on appeal, following issuance of the October 2004 rating decision, the Veteran submitted a timely notice of disagreement as to the ratings assigned for the right knee chondromalacia and left knee chondromalacia, and as to the denial of service connection tinea versicolor and entitlement to a TDIU.  See correspondence from the Veteran received in December 2004.  In April 2007, the RO issued a rating decision granting service connection for tinea versicolor and a statement of the case again denying the other appealed matters.  The Veteran was notified of that statement of the case on April 16, 2007.  On September 25, 2007, more than 60 days after notification of the April 2007 statement of the case, VA received a VA Form 9 from the Veteran.  The VA Form 9 is dated September 23, 2007.  The September 2007 VA Form 9 appeals only "the herpes issue."  Moreover, it is not considered timely because it was received more than 60 days following issuance of the April 2007 statement of the case.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  As such, the Veteran did not complete an appeal to the Board of the October 2004 rating decision, the rating decision is final, and the CUE claims are properly before the Board at this time.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The relevant evidence of record at the time of the October 2004 rating decision included the Veteran's July 2003 application for compensation, VA treatment records, and Social Security Administration Records; and the August 2004 VA joints examination report and August 2004 VA general medical examination report.

In denying a rating in excess of 10 percent for sciatic nerve, the rating decision notes that the VA treatment records did not show current treatment for the condition and the August 2004 VA general medical examination report reflects complaints of radicular symptoms into the left leg and thigh with intermittent numbness and hot sensation in the left foot.  Motor testing at the examination was normal and sensation was intact throughout the lower extremities.  The rating decision concluded that there was "no evidence of incomplete paralysis below the knee which would be considered moderate" and would warrant a higher rating.

In denying ratings in excess of 10 percent for the right and left knee chondromalacia, the rating decision notes that the VA treatment records did not show current treatment for the conditions and the August 2004 VA joints examination report indicates that the Veteran had no crepitation of the knees, but that he did complain of some locking in the right knee.  He had no collapsing of either knee, but used bilateral knee braces intermittently.  He reported that his range of motion is generally reduced during flare ups of pain and on repetitive movement.  The flare-ups occur on a daily basis.  His endurance is diminished when the knees are painful.  On examination, the Veteran had slight synovial thickening on the right and crepitation on movement bilaterally.  However, he had no significant pain on movement.  Range of motion was mildly reduced, and there was no laxity noted in either knee.  The examiner opined that, during flare-ups of pain, the Veteran should expect some additional loss of motion with moderate alteration in gait.  The RO assigned a 10 percent rating for each knee based on painful or limited motion of a major joint or group of minor joints.

In denying entitlement to a TDIU, the rating decision notes that the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16, and that the evidence did not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

CUE in October 2004 Rating Decision's Assignment of a 10 Percent Rating for Sciatic Nerve Paralysis

The Veteran contends that the October 2004 rating decision contains CUE in that it did not apply 38 C.F.R. § 4.124 "and other extant regulations".  He asserts that 38 C.F.R. § 4.124 states that "sciatica must be rated at a minimum of 20%" and that the rating decision should have considered the effects of his lumbar disk disease.  See correspondence from the Veteran received in November 2012; VA Form 9, received in July 2016.

The Board finds that the Veteran's argument that 38 C.F.R. § 4.124 requires that his sciatic nerve paralysis be rated at a minimum of 20 percent does not present CUE.  At the time of the October 2004 rating decision, 38 C.F.R. § 4.124 stated, "Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis."  38 C.F.R. § 4.124 (2003).  At the time of the October 2004 rating decision, 38 C.F.R. § 4.124a, Diagnostic Code 8520, the diagnostic code under which the Veteran's sciatic nerve paralysis is rated, provided a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, a 60 percent rating for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating for complete paralysis.  Thus, under 38 C.F.R. §§ 4.124 and 4.124a, a maximum 20 percent rating could be assigned for neuralgia.  The August 2004 VA examination report shows that the Veteran had possibly some slight decrease in the left with sciatica problems on examination.  The Veteran complained of radicular symptoms into the left leg and thigh with intermittent numbness and hot sensation in the left foot.  Motor testing at the examination was normal and sensation was intact throughout the lower extremities.  There is no clear and unmistakable indication in the record available at the time of the October 2004 rating decision that the Veteran's sciatic nerve paralysis was moderate in severity.  Therefore, it is at least debatable as to whether a higher rating was warranted, and the Veteran's arguments for a 20 percent rating under 38 C.F.R. § 4.124 amount to a disagreement with how the RO weighed and evaluated the evidence.  Such a contention can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.

The Veteran's argument that the RO was required to consider the effects of his lumbar disk disease also fails because the Veteran has never been service connected for a lumbar disk condition.  Therefore, any lack of consideration of a lumbar disk condition in rating the service-connected sciatic nerve paralysis cannot be considered error.

Accordingly, the October 2004 rating decision did not contain error in assigning a 10 percent rating for sciatic nerve paralysis such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the October 2004 rating decision contained CUE in its assignment of a 10 percent rating for sciatic nerve paralysis.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).  Therefore, the claim must be denied.


CUE in October 2004 Rating Decision's Assignment of 10 Percent Ratings for Right and Left Knee Chondromalacia

The Veteran contends that the October 2004 rating decision contains CUE in that it did not consider the neurological symptoms caused by the bilateral knee chondromalacia.  The Veteran states that the RO should have also considered Diagnostic Codes 8523, 8623, 8723, 8524, 8624, 8724, 8525, 8625, 8725 when rating the service-connected knee disabilities.  See correspondence from the Veteran received in November 2012.  He further contends that the medical records "clearly show that my right [and left] knee disability is greater than 10%" and that the RO "misapplied the facts of record" and "subsequent medical evaluations clearly show a disability is greater than 20%".  See VA Form 21-0958, Notice of Disagreement, received in September 2014.  Finally, he contends that the 10 percent ratings do not "reflect the impact of my right [and left] knee disability on my employability and my daily life functions during the past fifteen years"; that he has severe pain when sitting, bending, standing, and walking that "limits my daily life functions greater than 10% disabling"; and that the RO "improperly limited its scope of review, evaluation, and rating requirements by law."  See VA Form 9, received in July 2016.

The Veteran's right and left knee chondromalacia were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2003), which directs that the disability will be rated based on limitation of motion of the affected part or as arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003), a 10 percent rating is assigned for each major joint, such as the knee, that is affected by limited motion that is noncompensable under the relevant diagnostic codes.  The evidence of record at the time of the October 2004 rating decision included a March 2003 VA treatment note showing that the Veteran had range of motion in each knee from 0 degrees to 110 degrees and no knee instability.  The Veteran denied locking and buckling of the knees, but had pain getting out of a chair.  At the August 2004 VA joints examination, the Veteran reported pain on a daily basis and locking of the knees, right greater than left.  He denied collapsing of the knees.  On examination, he had slight synovial thickening in the right and crepitation on movement, but no significant pain on motion.  Testing revealed range of motion of 0 degrees to 130 degrees.  He had no laxity, a McMurray's maneuver was negative, and he had no increased pain on repetitive movement during the examination.  The examiner opined that the Veteran would have an additional motion loss of 10 to 15 degrees during flair-ups of pain in either knee.  He would also have loss of endurance during flair-ups and on repetitive use.  In terms of employability, the Veteran would be able to perform his job as an attorney but would not function well on jobs requiring excessive periods of standing, bending at the knees repetitively, and requiring excess ambulation.

The Board concludes that CUE is not shown in the October 2004 rating decision's assignment of 10 percent ratings for the right and left knee chondromalacia.  Testing at the March 2003 VA treatment visit and at the August 2004 VA examination did not reveal range-of-motion measurements or other findings that would warrant a rating in excess of 10 percent for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, and 5261.  In that regard, the Board acknowledges that the August 2004 VA examiner opined that the Veteran would have an additional motion loss of 10 to 15 degrees during flair-ups and on repetitive use, and that such loss, if applied to the Veteran's extension, could result in a higher rating under Diagnostic Code 5261.  However, the examiner did not specify whether the loss would be on extension, flexion, or both.  Therefore, it is at least debatable whether such limitations should have been applied to the Veteran's extension, and the RO's failure to do so does not constitute CUE.  Furthermore, the examiner's failure in that regard speaks to VA's duty to assist in providing an adequate examination.  The mere failure to fulfill the duty to assist does not constitute CUE.  See Thompson, 1 Vet. App. at 253.

As to the Veteran's specific arguments for CUE in the ratings assigned for the right and left knees in the October 2004 rating decision, the evidence of record at the time of that rating decision do not show that the service-connected right and left knee disabilities included involvement of the nervous system.  Therefore, the lack of assignment of higher or separate ratings under the diagnostic codes relating to the nervous system did not constitute CUE.  The Veteran's assertions that the record "clearly show that my right [and left] knee disability is greater than 10%"; that the RO "misapplied the facts of record"; that "subsequent medical evaluations clearly show a disability is greater than 20%"; that the 10 percent ratings do not "reflect the impact of my right [and left] knee disability on my employability and my daily life functions during the past fifteen years"; and that he has severe pain when sitting, bending, standing, and walking that "limits my daily life functions greater than 10% disabling"; and that the RO "improperly limited its scope of review, evaluation, and rating requirements by law" lack specificity, are essentially disagreements with how the RO weighed the evidence, and/or refer to evidence not of record at the time of the October 2004 rating decision.  Such contentions can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.

Accordingly, the Board concludes that the October 2004 rating decision did not contain error in assigning 10 percent ratings for the right and left knee chondromalacia such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the October 2004 rating decision contained CUE in its assignment of a 10 percent rating for sciatic nerve paralysis.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews, 18 Vet. App. at 186.  Therefore, the claim must be denied.

CUE in October 2004 Rating Decision's Denial of a TDIU

The Veteran essentially contends that the October 2004 rating decision contains CUE in denying entitlement to a TDIU because the RO should have accepted an earlier Social Security Administration decision finding him totally disabled for Social Security Administration purposes based on discogenic diseases and other disabilities.  He asserts that his spinal disabilities are connected to his active service and should have been considered in adjudicating the issue of entitlement to a TDIU.

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Initially, the Board acknowledges that the Veteran was found disabled for Social Security Administration purposes.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the Social Security Administration.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the Social Security Administration's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Therefore, the fact that the RO did not adopt the Social Security Administration's decision is not itself considered CUE.  Furthermore, the evidence of record at the time of the October 2004 rating decision indicates that it was at least debatable as to whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.  Specifically, at the time of the October 2004 rating decision, the Veteran was service connected for right knee chondromalacia, left knee chondromalacia, and incomplete paralysis of the sciatic nerve.  The August 2004 VA examiner opined that the Veteran would be able to perform his job as an attorney but would not function well on jobs requiring excessive periods of standing, bending at the knees repetitively, and requiring excess ambulation.  It is at least debatable that such limitations would prevent the Veteran from securing or following a substantially gainful occupation.

The Veteran's argument that the RO was required to consider the effects of spinal disabilities in adjudicating the issue of entitlement to a TDIU also fails because the Veteran has never been service connected for a spinal disability.  Therefore, lack of consideration of such disabilities was not error.

Accordingly, the October 2004 rating decision did not contain error in denying entitlement to a TDIU such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the October 2004 rating decision contained CUE in its denial of entitlement to a TDIU.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews, 18 Vet. App. at 186.  Therefore, the claim must be denied.

CUE in October 2004 Rating Decision's Denial of Service Connection for Tinea Versicolor

The Veteran's claim for entitlement to service connection for tinea versicolor was received on July 14, 2003.  See VA Form 21-526, received on July 14, 2003.  The October 2004 rating decision denied the Veteran's claim, and the Veteran filed a timely notice of disagreement as to the issue.  In April 2007, the RO issued a rating decision granting the July 14, 2003 claim for entitlement to service connection for tinea versicolor, effective July 14, 2003.  The April 2007 rating decision was a full grant of the July 14, 2003 claim for entitlement to service connection for tinea versicolor and effectively renders moot the issue of whether there was CUE in the October 2004 rating decision in denying entitlement to service connection for tinea versicolor.  Thus, the claim must be dismissed.  38 U.S.C.A. §§ 7104(a), 7105.

CUE in April 2007 Rating Decision's Assignment of a Noncompensable Rating for Tinea Versicolor

The relevant evidence of record at the time of the April 2007 rating decision included the Veteran's July 2003 application for compensation, VA treatment records, private treatment records from Group Health Cooperative of Puget Sound, and Social Security Administration Records; and the August 2004 VA general medical examination report.

In assigning a noncompensable rating for the tinea versicolor, the rating decision notes that the August 2004 VA examination report reflects that the Veteran intermittently gets tinea versicolor and had a few spots present on the right chest at the time of the examination.  The Veteran reported using clotrimazole for control.

The Veteran asserts that the April 2007 rating decision contains CUE in that it does not reflect consideration of his mild pain associated with the versicolor, which implicates 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7820 "among others."  He further asserts that the tinea versicolor often covers 5 percent of his body, and that he should receive a 10 percent rating for the disability since March 6, 1995.  See correspondence from the Veteran received in November 2012.  He has also argued that the April 2007 rating decision contains CUE in that it does not reflect consideration of pain and itching related to the fungal infection.  See VA Form 21-0958 received in September 2014.  In addition, he states that the August 2004 VA examination documented observable lesions and "clearly . . . shows at least 12.5% body coverage without consideration to the reported toes' onchymycosis" and, "The reported less than 'one percent of the body surface area' must be inaccurate or wrong on its face."  Finally, he states that the August 2004 VA examiner did a visual examination and could not have gotten a view of the full extent of the tinea versicolor without using a golden fluorescence light or a Wood's light.  See VA Form 9 received in July 2016.  

The Veteran's tinea versicolor is rated under 38 C.F.R. § 4.118, 7820 (2006), which indicates that the condition should be rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7806 depending on the predominant disability.  The August 2004 VA examination report states, "The Veteran also intermittently gets tinea versicolor.  He has a few spots of that present on the right anterior superior chest at this time.  He intermittently uses clotrimazole for this, and it works well for control of it when he uses it."  It also states, "there was a small amount of tinea versicolor present in the central upper back and the right upper chest, two groups of small hyperpigmented spots of tinea versicolor without excoriations involving less than one percent of body surface areas."  The medical evidence of record at the time of the April 2007 rating decision contained no other description of the Veteran's tinea versicolor.

The Veteran's current assertion that the condition often covers 5 percent of his body is new evidence and therefore is not for consideration in determining whether CUE exists in the April 2007 rating decision.  The August 2004 VA examination indicates that the condition was present in "small amounts" on the chest and back and controlled well with use of clotrimazole.  The examiner clearly states that the condition covered less than one percent of the Veteran's body.  Accordingly, the examination report does not "clearly" show that 12.5 percent of the Veteran's body was covered by tinea versicolor, as the Veteran asserts.  Furthermore, the Veteran has presented no support for his assertion that the examiner's finding as to the total body area covered is "inaccurate or wrong on its face."  The statement is therefore pure conjecture.  As such, the Veteran's contentions do not point to CUE in the April 2007 rating decision's assignment of a noncompensable rating for the tinea versicolor.

As for the Veteran's contention that the August 2004 VA examiner's visual examination was insufficient and should have involved a golden fluorescence light or a Wood's light, the Veteran is essentially arguing that VA did not fulfill its duty to assist in providing an adequate examination.  However, the mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson, 1 Vet. App. at 253; Crippen, 9 Vet. App. at 424; see also Damrel, 6 Vet. App. at 245.  Thus, this contention also does not point to CUE in the April 2007 rating decision's assignment of a noncompensable rating for the tinea versicolor.

Accordingly, the April 2007 rating decision did not contain error in assigning a noncompensable rating for tinea versicolor such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the April 2007 rating decision contained CUE in assigning a noncompensable rating for tinea versicolor.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews, 18 Vet. App. at 186.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for peripheral nerve damage is denied.

Entitlement to an initial rating of 30 percent, and no higher, for herpes simplex virus 2 is granted.

Entitlement to an effective date earlier than November 5, 2012, for the grant of service connection for persistent depressive disorder associated with herpes simplex virus 2 is denied.

Entitlement to compensation benefits for right and left shoulder disabilities pursuant to 38 U.S.C.A. § 1151 is denied.

The October 2004 rating decision did not contain CUE in its assignment of a 10 percent rating for sciatic nerve paralysis; the appeal is denied.

The October 2004 rating decision did not contain CUE in its assignment of a 10 percent rating for right patellofemoral joint chondromalacia; the appeal is denied.

The October 2004 rating decision did not contain CUE in its assignment of a 10 percent rating for left patellofemoral joint chondromalacia; the appeal is denied.

The October 2004 rating decision did not contain CUE in its denial of entitlement to a TDIU; the appeal is denied.

The issue of whether there was CUE in the October 2004 rating decision in denying entitlement to service connection for tinea versicolor is moot and is therefore dismissed.

The April 2007 rating decision did not contain CUE in its assignment of a noncompensable initial rating for tinea versicolor; the appeal is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Thoracic Spine Disability and a Lumbar Spine Disability

In vacating the portion of the Board's November 2011 decision denying entitlement to service connection for a thoracic spine disability, the Court found the Board's solicitation of a medical opinion to be flawed because it included a statement as to the Veteran's credibility, which, "along with the Board's subsequent limiting instructions, telegraphs to the examiner that he should ignore the appellant's statements made in treatment records and VA examinations."  The Court stated that the Board's statements "may have tainted the examiner's opinion", and noted that the resulting May 2011 opinion appeared to have indeed been tainted.  In that regard, the Court pointed to the examiner's inaccurate statement that the Veteran was first treated for back pain in 1995, which was consistent with the Board's solicitation, but inconsistent with the record, which shows that the Veteran first sought treatment for back pain in July 1992.  The Court also noted that the examiner did not consider whether post-service evidence of "old" fractures at T8 through T10 was indicative of an aggravation of preservice fractures at T11 and T12 during service, to include in a 1980 airplane accident shown in the service treatment records.  As such, the Court concluded that the opinion was inadequate for decision-making purposes, and that the Board erred in relying on the opinion to deny the Veteran's claims for entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  See May 2014 Memorandum Decision.

Accordingly, in its August 2015 remand, the Board directed the AOJ to provide the Veteran a VA examination with an orthopedist to determine the nature and etiology of any current thoracic spine and lumbar spine disabilities.  On remand, the Veteran underwent a VA back conditions examination conducted by an orthopedist in May 2017.  However, the Board finds the May 2017 VA examination and accompanying opinion to be inadequate for decision-making purposes for three reasons.  First, in his rationale for providing a negative nexus opinion, the examiner quotes extensively from the portions of the Board's November 2011 decision that were vacated by the Court.  Those portions of the decision have been invalidated and should not be used as a basis for forming a medical opinion.  Second, the rationale makes no mention of the "old" fractures at T8 through T10 that were found on post-service imaging, and does not discuss whether such findings might indicate that the Veteran's pre-service thoracic spine injuries were aggravated during his active service.  Third, the opinion makes no mention of the fact that the Veteran was seen for complaints of back pain in 1992, approximately 6 years after his separation from active service.  Essentially, the May 2017 VA examination report and opinion contain the same errors the Court found render the May 2011 opinion inadequate for decision-making purposes.

Because the May 2017 VA examination and opinion are inadequate for decision-making purposes, the issues must again be remanded so that an adequate addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for a Right Shoulder Disability

The Veteran was provided a VA examination as to his claim for entitlement to service connection for a right shoulder disability in April 2012.  The examiner indicated that he did not review the record in preparing his opinion.  Rather, he reviewed the Veteran's VA treatment records and indicated that the "examination request listed significant facts extracted from".  A review of the VA Form 21-2507a, Request for Examination, for the April 2012 VA examination reveals that excerpts and summaries of the Veteran's service treatment records, private medical records, and VA treatment records were included in the request.  The request also directs the examiner to "Please review the claims file".  The Board finds that review of the excerpts and summaries included in the request for the April 2012 VA examination are not a substitute for a full review of the record, nor were they meant to be, as the request also directs the examiner to review the full record.  Given that the April 2012 VA examiner did not review the full record, but rather relied on the incomplete excerpts and summaries included in the examination request, the Board finds the resulting opinion to be inadequate for decision-making purposes.  Therefore, the issue must be remanded so that an adequate addendum opinion in consideration of the full record may be obtained.  Barr, 21 Vet. App. at 312.

Increased Ratings for Right and Left Patellofemoral Joint Chondromalacia and Degenerative Joint Disease

The June 2016 rating decision granted the Veteran service connection for degenerative joint disease of the right and left patellofemoral joints.  The disabilities were combined with the previously service-connected right and left patellofemoral joint chondromalacia and included in the previously awarded 10 percent ratings for those disabilities.  In July 2016, the Veteran submitted a timely notice of disagreement as to the ratings assigned for the bilateral knee disabilities in the June 2016 rating decision.  See VA Form 21-0958 received in July 2016.  However, the Veteran has not been issued a corresponding statement of the case for the issues.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to a TDIU

As to the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the other issues that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the other issues remanded herein must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issues of entitlement to a rating in excess of 10 percent for right patellofemoral joint chondromalacia and degenerative joint disease and entitlement to a rating in excess of 10 percent for left patellofemoral joint chondromalacia and degenerative joint disease.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect to the Board an appeal of the June 2016 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Forward the record and a copy of this remand to the clinician who conducted the May 2017 VA examination or, if that clinician is unavailable, to a similarly qualified clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified thoracic and/or lumbar spine disability is etiologically related to the Veteran's active service.

In providing the requested opinion, the examiner must note that the Board's November 2011 decision denying entitlement to service connection for a thoracic spine disability and a lumbar spine disability has been vacated and therefore should not be used as a basis for forming a medical opinion.  Any opinion provided should reflect consideration of the post-service radiographic imaging showing "old" fractures at T8 through T10 and whether such findings might indicate aggravation of the Veteran's pre-service fractures at T11 and T12, to include in a 1980 airplane accident shown in the service treatment records.  Finally, any opinion given must reflect consideration of the fact that the Veteran was first seen for complaints of back pain in 1992, approximately 6 years after his separation from active service, and not in 1995.

The examiner must indicate that the record was reviewed and must provide appropriate rationale for any opinion given.

3.  Forward the record and a copy of this remand to the clinician who conducted the April 2012 VA examination or, if that clinician is unavailable, to a similarly qualified clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right shoulder disability is etiologically related to the Veteran's active service.

Any opinion given must reflect consideration of the Veteran's in-service complaints of shoulder pain and muscle spasm.

The examiner must indicate that the entire record was reviewed and must provide appropriate rationale for any opinion given.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


